Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8 & 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to add a limitation “among the first electrode layer and the third electrode layer, the first metal particle is in contact with only the upper surface and the side surface of the first electrode layer, and among the second electrode layer and the fourth electrode layer, the second metal particle is in contact with only the upper surface and the side surface of the second electrode layer”. The Applicant has asserted “Support for the amendments and added claim may be found, for example, at least in Figures 1C and 5A-C and their corresponding description in the specification”. As asserted, Fig. 5C depicts the added limitation. However, the Examiner could not find any explanation in the specification how such selectivity can be achieved wherein the metal particle contacts only the upper electrode out of a 2-electrode stack wherein the metal particle formation is done through electroless plating method (Par. 0052). 
Appropriate correction/clarification is requested.
 	Claims 2-4, 6-8 & 21 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st paragraph (pre-AIA ) rejections based on their dependencies on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, 7 & 21 are rejected under 35 U.S.C. 103 as obvious over Choi et al. (Pub. No.: WO 2017/132567 A1) in view of Baniecki et al. (Pub. No.: US 2006/0211212 A1).

Regarding Claim 1, Choi et al. discloses a nanogap electrode comprising:  										a first electrode including a first electrode layer arranged on an insulating surface and a first metal particle arranged at a tip portion of the first electrode layer (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b) – the left side electrode of a pair of electrodes shown in the Figs. 2(a)-2(f) could be considered as the first electrode; the first electrode layer could be formed of Pt (or Pd or Rh); a first metal particle consisting of Au ( a conductive island) is arranged at a tip portion of the first electrode layer; insulating surface comprising SiO2 mentioned in the spec but not shown in the drawing);							a second electrode including a second electrode layer arranged on the insulating surface and a second metal particle arranged at a tip portion of the second electrode layer (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b) – the right side electrode of a pair of electrodes shown in the Figs. 2(a)-2(f) could be considered as the second electrode; the second electrode layer could be formed of Pt (or Pd or Rh); a second metal particle consisting of Au ( a conductive island) is arranged at a tip portion of the second electrode layer; insulating surface comprising SiO2 mentioned in the spec but not shown in the drawing);					wherein											the first metal particle and the second metal particle are arranged opposite to each other with a gap between the first metal particle and the second metal particle (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b)),									the first metal particle and the second metal particle are nanoparticles, and a width from one end to the other end of each of the first metal particle and the second metal particle is 20 nm or less (Par. 0009, 0030-0031; Figs.12(a)-12(c)),								the first electrode layer and the second electrode layer each have an upper surface and a side surface (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b)), 			the first electrode layer and the second electrode layer each comprise a first metal (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b) – the first electrode layer and the second electrode layer could be formed of Pt (or Pd or Rh)), 					the first metal particle and the second metal particle each comprise a second metal different from the first metal (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b) – the first metal particle and the second metal particle comprise Au),					the first metal particle is in contact with the upper surface and the side surface of the first electrode layer, and the second metal particle is in contact with the upper surface and the side surface of the second electrode layer (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b) - also see Par. 0017-0018 – this prior art teaches a nanogap electrode wherein the metal particles are electrodeposited (Par. 0017-0018); it further discloses that preferential deposition happens at the tip location since the sharp points have the highest current density; this also implies that there will be deposition on both the upper surface and the side surface since both have some finite current density associated with it), 								the first metal particle is arranged to project from the tip portion of the first electrode layer, and the second metal particle is arranged to project from the tip portion of the second electrode layer (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b)),			the tip portion of the first electrode having the first metal particle arranged to project therefrom and the tip portion of the second electrode having the second metal particle arranged to project therefrom are configured to be spaced apart from a surface of the insulating surface (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b)), and					the gap between the first metal particle and the second metal particle is 10 nm or less (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b)).					Choi et al. does not explicitly disclose					                       a third electrode layer arranged between the insulating surface and the first electrode layer; and,		a fourth electrode layer arranged between the insulating surface and the second electrode layer,														the first electrode layer, the second electrode layer, the third electrode layer, and the fourth electrode layer each have an upper surface and a side surface, 					the third electrode layer and the fourth electrode layer each comprise a third metal different from the first metal and the second metal, and							among the first electrode layer and the third electrode layer, the first metal particle is in contact with only the upper surface and the side surface of the first electrode layer, and among the second electrode layer and the fourth electrode layer, the second metal particle is in contact with only the upper surface and the side surface of the second electrode layer.				However, Baniecki et al. at least implicitly teaches					                       a third electrode layer arranged between the insulating surface and the first electrode layer (Par. 0036-0042; Figs. 2A-2D – this prior art teaches, what has been well known for a long time, that it is hard to deposit an electrode layer formed of materials such as Pt, Pd, Rh etc. directly on an insulating layer such as silicon oxide, silicon nitride etc.; however, if a proper adhesive film, such as a film formed of materials such as Ti, Zr is formed first on the insulating layer, a strongly attached electrode layer of Pt, Pd etc., then could be deposited on the insulating layer; Fig. 2A shows adhesive layer 12 arranged on an insulating surface 11 followed by electrode layer 13 deposition on the adhesive layer 12; adhesive layer 12 if formed of a metal, such as Ti, could be considered as an electrode layer, such as the third electrode layer and electrode layer 13 could be considered as the first electrode layer); and,								a fourth electrode layer arranged between the insulating surface and the second electrode layer (Par. 0036-0042; Figs. 2A-2D – this prior art teaches, what has been well known for a long time, that it is hard to deposit an electrode layer formed of materials such as Pt, Pd, Rh etc. directly on an insulating layer such as silicon oxide, silicon nitride etc.; however, if a proper adhesive film, such as a film formed of materials such as Ti, Zr is formed first on the insulating layer, a strongly attached electrode layer of Pt, Pd etc., then could be deposited on the insulating layer; Fig. 2A shows adhesive layer 12 arranged on an insulating surface 11 followed by electrode layer 13 deposition on the adhesive layer 12; adhesive layer 12 if formed of a metal, such as Ti, if formed between the second electrode layer and the insulating surface could be considered as the fourth electrode layer),									the first electrode layer, the second electrode layer, the third electrode layer, and the fourth electrode layer each have an upper surface and a side surface (Par. 0036-0042; Figs. 2A-2D), 													the third electrode layer and the fourth electrode layer each comprise a third metal different from the first metal and the second metal (Par. 0036-0042; Figs. 2A-2D – third metal Ti, as explained above).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Baniecki et al. to adapt a nanogap electrode comprising: a third electrode layer arranged between the insulating surface and the first electrode layer; and, a fourth electrode layer arranged between the insulating surface and the second electrode layer, the first electrode layer, the second electrode layer, the third electrode layer, and the fourth electrode layer each have an upper surface and a side surface, the third electrode layer and the fourth electrode layer each comprise a third metal different from the first metal and the second metal of Choi et al. in order to make the bonding between the first electrode and the insulating surface and bonding between the second electrode and the insulating surface firm.		Choi et al. modified by Baniecki et al. still does not explicitly teach that among the first electrode layer and the third electrode layer, the first metal particle is in contact with only the upper surface and the side surface of the first electrode layer, and among the second electrode layer and the fourth electrode layer, the second metal particle is in contact with only the upper surface and the side surface of the second electrode layer.							The Applicant has not described in the specification why the first metal particle selectively contacts only the first electrode and the second metal particle selectively contacts only the second electrode in preference to the third electrode and fourth electrode, respectively. However, it is well known in the industry that titanium is very hard to electroplate and special surface treatments are required before it can be electroplated (see, for example, “Electroplating on Titanium” by Katharina Schmut; Ti-2007 Science and Technology, edited by M. Ninomi, S. Akiyama, M. Ikeda, M. Hagiwara, K. Maruyama The Japan Institute of Metals (2007)). In other words, sans those special treatments it would not be possible to electroplate the surface of the titanium layer; i.e., without those treatments the first metal particle would selectively form only on the upper surface and the side surface of the first electrode layer	 and the second electrode layer.	

Regarding Claim 3, modified Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein the first metal particle and the second metal particle each have a hemispherical shape (Choi et al. - Par. 0051). 

Regarding Claim 4, modified Choi et al., as applied to claim 3, discloses the nanogap electrode, wherein a radius of curvature of the first metal particle is 12 nm or less, and a radius of curvature of the second metal particle is 12 nm or less (Choi et al. - Par. 0050-0051).

Regarding Claim 7, modified Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein									a plurality of metal particles other than the first metal particle and the second metal particle are in contact with the first electrode layer and the second electrode layer includes (Choi et al. - Par. 0065, Figs. 3(a)-3(b)), and 									the first metal particle, the second metal particle, and the plurality of metal particles are not in contact with each other and are separated from each other (Choi et al. - Fig. 3(a)).

Regarding Claim 21, modified Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein the first metal is platinum, the second metal is gold, and the third metal and the fourth metal are titanium (Choi et al. - Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b) together with Baniecki et al. - Par. 0036-0042; Figs. 2A-2D).


Claims 2, 6 & 8 are rejected under 35 U.S.C. 103 as obvious over Choi et al. (Pub. No.: WO 2017/132567 A1) and Baniecki et al. (Pub. No.: US 2006/0211212 A1), as applied to claim 1, or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. (Pub. No.: WO 2017/132567 A1) and Baniecki et al. (Pub. No.: US 2006/0211212 A1), as applied to claim 1, further in view of Majima et al. (Pub. No.: US 2016/0197172 A1).

	Regarding Claim 2, modified Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less (Choi et al. - Par. 0086).											In the alternative, assuming arguendo that Choi et al. is not emphatic enough regarding each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less,		   				Majima et al. implicitly teaches					            	                                   each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less (Par. 0085, Fig. 3 – width of the electrode within 10 nm to 80 nm and film thickness within a range from 2 nm to 70 nm).			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Majima et al. to adapt a nanogap electrode comprising: each of the first electrode layer and the second electrode layer of Choi et al. has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less in order to form high-performing nanogap devices.

Regarding Claim 6, modified Choi et al., as applied to claim 2, discloses the nanogap electrode, wherein the first metal particle and the second metal particle form a metal bond with the first electrode layer and the second electrode layer, respectively (Choi et al. - Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f) & 3(a)-3(b)). 

Regarding Claim 8, modified Choi et al., as applied to claim 2, discloses the nanogap electrode, wherein the first metal is platinum, and the second metal is gold (Choi et al. - Par. 0045, 0049-0050, 0057, 0061-0064).

Response to Arguments
Applicants’ arguments filed on 10/11/2022 have been fully considered but they are moot because of the new grounds of rejection necessitated by amendments made to the claims.
  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/17/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812